 Case 20-70009-SCS           Doc 39-2 Filed 02/03/20 Entered 02/03/20 12:02:50                Desc
                                Notice of Motion Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

In re: Thomas Floyd Steele,                                               Case No. 20-70009-SCS
       Debtor.                                                            Chapter 7



                  NOTICE OF MOTION FOR RULE 2004 EXAMINATION
                             OF MATTHEW S. THROOP


        John P. Fitzgerald, III, the Acting United States Trustee for Region Four, by counsel, has
filed a Motion for Rule 2004 Examination.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

If you do not want the court to grant the relief sought in this motion, or if you want the court to
consider your views on the motion, then you or your attorney must:

        (1)     File with the clerk’s office at:          United States Bankruptcy Court
                                                          600 Granby Street, Room 400
                                                          Norfolk, VA 23510-1915

A written objection not later than seven (7) days after service of the Motion.

(2)    If you mail your objection to the court for filing, you must mail it early enough so the
court will receive it before the deadline described above.

(3)     You must also mail a copy to:              Office of the United States Trustee
                                                   200 Granby Street, Room 625
                                                   Norfolk, VA 23510


(4)     Attend the hearing to be scheduled on this motion at:

                                                   United States Bankruptcy Court
                                                   600 Granby Street, Fourth Floor
                                                   Norfolk, VA 23510.



Kenneth N. Whitehurst, III, Esq., AUST, VSB No. 48919
Cecelia Ann Weschler, Esq., VSB No. 28245
Office of the United States Trustee
200 Granby Street, Room 625
Norfolk, VA 23510
(757) 441-6012
 Case 20-70009-SCS         Doc 39-2 Filed 02/03/20 Entered 02/03/20 12:02:50               Desc
                              Notice of Motion Page 2 of 2



If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion objection and may enter an order granting that relief.

Date: February 3, 2020                              Attorney: /s/ Kenneth N. Whitehurst, III



                                CERTIFICATE OF SERVICE

       I certify that on February 3, 2020, service on all attorney Users in this case was
accomplished through the Notice of Electronic Filing, pursuant to CM/ECF Policy 9 of the
United States Bankruptcy Court for the Eastern District of Virginia, Case
Management/Electronic Case Files (CM/ECF) Policy Statement, Version 09/04/09.

        I further certify that, on the same date pursuant to Local Rule 2004-1(A), service on the
debtor and proposed deponent were also accomplished by U.S. Mail, postage prepaid, addressed
as follows:

                              Matthew S. Throop, Esq.
                              THROOP LAW, P.C.
                              530 East Main Street, Suite 1020
                              Richmond, Virginia 23219

                              Thomas Floyd Steele
                              5324 Ramshorn Rd
                              Cape Charles, VA 23310


                                                    /s/ Kenneth N. Whitehurst, III
                                                    Kenneth N. Whitehurst, III




                                                2
